Citation Nr: 1432249	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Service connection for skin rash, to include as to due to herbicide exposure.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) offices in Washington, DC and Pittsburgh, Pennsylvania (RO), respectively.  Although a higher rating of 70 percent has been assigned for PTSD, as reflected in the February 2013 rating decision, the issue remains in appellate status because the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran requested a hearing before the Board, and this hearing was scheduled for June 2014.  However, the Veteran failed to appear for this hearing and has not presented good cause for doing so.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2013).

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran was granted TDIU by a February 2013 rating decision; as such, the Board finds that TDIU is not before the Board on appeal.  Moreover, the Board is granting a total disability rating for PTSD, which moots a TDIU because a TDIU is awarded only where the schedular rating is "less than total."  See 38 C.F.R. 
§ 4.16(a) (2013).

The Veteran's representative stated that the Veteran is receiving the incorrect amount in connection with the service-connected PTSD because his spouse is not considered in the award as a dependent.  The Agency of Original Jurisdiction (AOJ) should undertake any development it deems necessary with respect to this statement.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  The issue of service connection for skin rash is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's PTSD has been manifested by total social and occupational impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 100 percent for PTSD are met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting a 100 percent schedular disability rating for the Veteran's PTSD throughout the entire rating period on appeal back to the date of original claim for service connection.  This constitutes a complete grant of the benefit sought; therefore, there are no further VCAA duties.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that the evidence of record does not reflect a change in the severity of the Veteran's PTSD over the course of the initial rating period on appeal.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9411, provides that a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2013).

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

PTSD Initial Rating Analysis 

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD has been manifested by total social and occupational impairment consistent with the 100 percent rating under DC 9411 for the initial rating period on appeal.  38 C.F.R. § 4.130.

In a March 2005 statement, the Veteran's spouse reported that the Veteran was hyper vigilant, moody, irritable, and withdrawn and that he had insomnia, trouble keeping a job, and difficulty keeping personal relationships, to include with the Veteran's wife, children, and other family members.  The Veteran's spouse also indicated that when situations became too difficult for the Veteran to handle, he would leave for several hours to several days and return without an explanation.  A March 2005 statement showed that the Veteran's son reported that the Veteran was forgetful and would repeat the same things to his son not remembering that he mentioned them before.  The Veteran's son also reported that the Veteran was moody, distant, reclusive, and had abnormal sleep patterns with and nightmares.  At a December 2006 RO hearing, the Veteran reported being irritable and violent towards people.  During the same hearing, the Veteran's spouse reported that the Veteran was very irritable and very angry and that she was fearful that he may hurt himself or others because he had expressed such intent to her. 

VA treatment records during the appeal period indicated that the Veteran reported having anxiety and depressed mood with chronic sleep, concentration, and memory impairment while denying having suicidal and homicidal ideation.  VA mental status examinations indicated that the Veteran had appropriate appearance, good eye contact, normal speech, logical thought process, grossly intact memory, intact concentration, and abstract thinking with reports of paranoid thoughts that the government wants him dead.  VA GAF scores during the appeal period ranged from 45 to 58.

Private treatment records during the appeal period showed that the Veteran's intellectual and sensorial function was grossly intact, language and abstract thinking appropriate, and judgment and insights intact.  The Veteran was also found to have had mood shifts, anxiety, chronic sleep impairment, suicidal and homicidal ideation, marked distrust of delusional proportion, flashback experiences of hallucinatory nature, phobia of crowds and open spaces, panic attacks 3 times per week, trouble concentrating, irritability and outbursts of anger, social withdrawal, and unemployability due to psychiatric symptoms resulting in difficulty with authority and coworkers.  Private GAF scores during the appeal period ranged from 36 to 41, which were attributed to poor social and occupational functioning while crediting the Veteran's spouse and children for their loyalty in supporting the Veteran.  See March 2005 psychiatric evaluation by G.A., M.D., July 2009 psychiatric evaluation by S.W., Ph.D., and April 2011 psychiatric evaluation by W.C., Ph.D.  

The record also reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits due to severe PTSD symptoms resulting in marked to extreme impairment to the ability to interact with the public, supervisors, and coworkers and to the ability to respond appropriately to work pressures or changes in a usual work setting.  

The Veteran underwent VA examinations in August 2006, August 2007, and November 2010, which showed a mild PTSD disability with GAF scores ranging from 65 to 70 as a result of symptoms such as irritability and outbursts of anger, decreased concentration, social isolation, sleep disturbance, and passive suicidal ideation with panic attacks 3 or 4 times per month.  

The Veteran underwent another VA examination in October 2012, which showed symptoms such as depressed mood, anxiety, suspiciousness, panic attacks less weekly or less, disturbance of motivation and mood, suicidal ideation, impaired impulse control such as unprovoked irritability with period of violence, difficulty in establishing and maintaining work and social relationships, and difficulty in adapting to stressful circumstances including work or worklike setting.  The VA examiner assigned a GAF score of 41 due to severe PTSD with serious interpersonal deficits and periodic suicidal ideation.  

The RO requested that the VA October 2012 examiner opine on the gap between GAF scores shown in VA records versus private records as well as explain the effect of the PTSD on the ability to work, given the SSA evaluations, which indicated that the Veteran is unable to work.  The VA examiner explained that his evaluation of the Veteran is consistent with the private evaluations and, while he could not speculate why another VA examiner evaluated the Veteran's PTSD as mild, the October 2012 examiner stated that the Veteran's level of impairment and PTSD symptomatology is quite severe.  The VA examiner reasoned that the Veteran's difficulty in maintaining gainful employment is a direct result of his impaired interpersonal functioning and history of conflict at the workplace.  The VA examiner further opined that the Veteran's level of functioning would deteriorate further if he stopped taking his psychiatric medication or if he were required to work in order to generate income.  The Board finds that the October 2012 VA examination report and opinion, as well as the private opinions of record, are more probative than the August 2006, August 2007, and November 2010 VA examination reports because it provided a more recent review of all the record, reflects consideration of various differing assessments, attempted to reconcile the differences in assessments, and supported the assessment with a more extensive rationale that is consistent with the record.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period on appeal, PTSD has been manifested by symptoms and impairment that more nearly approximate total social and occupational impairment  to warrant a 100 percent rating under DC 9411.  38 U.S.C.A. §5107; 38 C.F.R. §§ 3.102, 4.130.


ORDER

A 100 percent disability rating for PTSD, for the entire initial rating period on appeal, is granted.


REMAND

Service Connection for Skin Rash

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  VA must provide a VA medical examination or medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran contends that service connection is warranted because he has skin rash as a result of in-service herbicide exposure while serving in Vietnam.  See June 2009 claim statement.  The Veteran stated that he had skin rash while he was in Vietnam.  The Veteran's representative suggested the rash could be chloracne.  See March 2011 RO hearing transcript.  The Veteran's spouse wrote that, shortly after returning from Vietnam, the Veteran started to have skin eruptions of itchy rashes with blackheads on the face and upper body and that he uses an over-the-counter antiseptic for treatment, which helps reduce the rash but does not cure the it.  See May 2011 spouse statement.  

The Veteran is presumed to have been exposed to herbicides in service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013); VAOPGCPREC 27-97; see also Haas v. Nicholson, 20 Vet. App. 257 (2006).  The record reflects that the Veteran has received the Combat Infantryman Badge for service in Vietnam.  Additionally, the Veteran has provided multiple service member statements showing that he had service in Vietnam. 

On the question of current disability, there is some evidence of post-service findings or symptoms consistent with a skin rash, and the Veteran has asserted that he has current disability of rash or chloracne; however, the evidence does not show a diagnosed disability during the pendency of the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Post-service treatment records show treatment for rash and acne in February 1998, November 2003, and November 2006.  As it is unclear whether the Veteran has a currently diagnosed disability of the skin, an examination is needed to assist in determining whether the Veteran has a skin disability and, if so, the nature and etiology of such skin disability.


Accordingly, service connection for skin rash is REMANDED for the following action:

1. The AOJ should obtain the appropriate VA examination to assist in determining if the Veteran has currently-diagnosed chloracne or other skin disorder that may be etiologically related to service.  The relevant claims file should be made available to the examiner for review in connection with this request.  

The VA examiner is requested to identify all currently-diagnosed skin disorders and offer the following opinions:

a. Does the Veteran have a current diagnosis of chloracne or any other skin disorder?  

b. If the Veteran has a diagnosed skin disorder, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently-diagnosed skin disorder began during service or is otherwise related to in-service exposure to herbicides?

For purposes of this request, the VA examiner is to assume as a fact the occurrence of exposure to herbicides during service (because the Veteran served in the Republic of Vietnam).

The VA examiner should specifically comment on the Veteran's assertions that he has had rash since service separation.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."   Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.

2. After all development has been completed, the AOJ should readjudicate the issue of service connection for skin rash, to include as due to herbicide exposure.  If the benefit sought remains denied, the Veteran and representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


